
	

114 S3302 IS: Centers for Disease Control and Prevention Emergency Response Act of 2016
U.S. Senate
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3302
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2016
			Mrs. Boxer introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		Establishing the Centers for Disease Control and Prevention Emergency Response Fund for the
			 Director of the Centers for Disease Control and Prevention to
			 provide assistance for a public health emergency, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Centers for Disease Control and Prevention Emergency Response Act of 2016.
		2.Centers for Disease Control and Prevention Emergency Response Fund
 (a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Centers for Disease Control and Prevention Emergency Response Fund (referred to in this Act as the Fund). (b)Obligations and expenditures (1)RequirementsSubject to the requirements under subsection (d) and in accordance with paragraph (2), the Director of the Centers for Disease Control and Prevention (referred to in this Act as the Director) may obligate and expend amounts in the Fund in the event the Director activates emergency operations in response to a public health emergency or potential public health emergency.
 (2)PurposeSubject to paragraph (1), the Director may obligate and expend amounts in the Fund as necessary to detect, prepare for, or respond to public health threats domestically and abroad.
 (c)CoordinationIn obligating and expending amounts in the Fund, the Director may coordinate with other Federal and State entities, as appropriate, including through the awarding or transfer of amounts in the Fund to such other entities.
			(d)Congressional oversight
 (1)NoticeThe Director shall submit to the President, the Committee on Appropriations of the Senate, and the Committee on Appropriations of the House of Representatives, and any other relevant committee, notice of any plan to obligate or expend amounts in the Fund.
 (2)ReportingNot less than every 60 days, the Director shall provide regular briefings and submit a written report, to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and any other relevant committee, detailing the use of any amounts obligated or expended from the Fund during the applicable fiscal year.
 (3)Requirements for amounts greater than $1,000,000,000The Director may obligate or expend amounts in the Fund that are greater than $1,000,000,000 in any fiscal year in accordance with a plan submitted under paragraph (1)—
 (A)not prior to 30 days after submitting notice of such plan; and (B)only if a joint resolution of disapproval of such plan is not enacted within 30 days of such submission.
					3.Appropriations of unobligated funds
 (a)In generalThere is appropriated to the Fund, out of any monies in the Treasury not otherwise appropriated, to remain available until expended—
 (1)for fiscal year 2017, $2,000,000,000; and (2)for fiscal year 2018 and each fiscal year thereafter, an amount calculated under subsection (b) for such fiscal year.
 (b)CalculationFor purposes of subsection (a)(2), the amount calculated for a fiscal year under this subsection is the difference between $2,000,000,000 and the amount available in the Fund for such fiscal year.
			4.Emergency designations
 (a)In generalThe amounts appropriated under section 3(a) are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
 (b)Designation in SenateIn the Senate, the amounts appropriated under section 3(a) are designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
			
